Citation Nr: 0940430	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  04-10 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.

3.  Whether new and material evidence has been submitted 
sufficient to reopen the Veteran's claim for service 
connection for gastroesophageal reflux disease (GERD), 
claimed as a stomach condition, to include as secondary to 
PTSD.

4.  Entitlement to service connection for history of cardiac 
arrest with automatic implantable cardioverter defibrillator 
(AICD), to include as secondary to PTSD.

5.  Entitlement to service connection for a positional 
tremor, to include as secondary to PTSD.

6.  Entitlement to service connection for a liver condition, 
to include as secondary to PTSD.
REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Son


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
November 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 RO decision, which denied 
claims for service connection for PTSD, a liver condition, a 
positional tremor (claimed as a tremor condition), high blood 
pressure, GERD (claimed as a stomach condition), and a 
history of cardiac arrhythmia with cardiac arrest status post 
AICD placement. 

The Board notes that the Veteran initially submitted a claim 
for service connection for a stomach condition in January 
1970.  This claim was denied in a May 1970 rating decision.  
Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2009).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2009).  
The Veteran was notified of the May 1970 RO decision via a 
June 3, 1970, letter.  He did not file a timely appeal.  
Therefore, the May 1970 rating decision became final.  See 38 
U.S.C.A. § 7105 (West 2002).  In order to reopen a claim 
which has been denied by a final decision, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
2002).  

Despite any determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  With respect to the Veteran's 
application to reopen his previously denied claim for service 
connection for GERD or a stomach condition, the Board finds 
that this claim is intertwined with the Veteran's claim for 
service connection for PTSD.  As will be discussed below, 
additional development is being conducted with respect to the 
Veteran's claim for service connection for PTSD.  Therefore, 
as a reasonable possibility of substantiating the Veteran's 
claim for service connection for GERD or a stomach condition 
depends on the adjudication of the Veteran's claim for 
service connection for PTSD, the Board will not address the 
question of whether new and material evidence has been 
submitted sufficient to reopen the Veteran's claim for 
service connection for GERD until all development and 
adjudication has been conducted with respect to the Veteran's 
claim for service connection for PTSD.

With respect to the Veteran's claim for service connection 
for a liver condition, the Board notes that the Veteran 
indicated in his December 2002 NOD that he disagreed with the 
June 2002 denial of this claim.  The February 2004 statement 
of the case (SOC) included this issue.  On his March 2004 VA 
Form 9 Appeal, the Veteran marked that he wanted to appeal 
all of the issues listed on the SOC and any supplemental 
statement of the case (SSOC) sent to him.  However, he also 
stated on this VA Form 9 Appeal that he wished to appeal the 
denial of his claims for service connection for PTSD, 
hypertension, cardiac arrhythmia with cardiac arrest status 
post AICD replacement, GERD, and a positional tremor.  He 
advanced no specific argument with regard to his claim for 
service connection for a liver condition on this substantive 
appeal.  Furthermore, he set forth no testimony with respect 
to this claim, and this claim was not included in any 
subsequent SSOCs.  Nevertheless, as the Veteran properly 
appealed this claim in a timely manner and has given no 
indication that he wished to withdraw this claim, the Board 
finds that this issue is still in appellate status before the 
Board.  The Board notes, however, that if the Veteran at any 
point wishes to withdraw this claim, he is, of course, free 
to do so. 

In September 2007, a local hearing was held before a Decision 
Review Officer at the Los Angeles, California RO.  In May 
2009, a Travel Board hearing was held before the undersigned 
Veterans Law Judge at the Los Angeles, California RO.  
Transcripts of these proceedings have been associated with 
the claims folder.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by waivers of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The issues of entitlement to service connection for PTSD; 
entitlement to service connection for hypertension, to 
include as secondary to PTSD; whether new and material 
evidence has been submitted sufficient to reopen the 
Veteran's claim for service connection for GERD, claimed as a 
stomach condition, to include as secondary to PTSD; 
entitlement to service connection for history of cardiac 
arrest with AICD, to include as secondary to PTSD; 
entitlement to service connection for a positional tremor, to 
include as secondary to PTSD; and entitlement to service 
connection for a liver condition, to include as secondary to 
PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is essentially seeking entitlement to service 
connection for PTSD, GERD, hypertension, a positional tremor, 
a liver condition, and a history of cardiac arrest with AICD.  
After a thorough review of the Veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of these claims.

As an initial matter, the Board notes that the Veteran is 
claiming entitlement to service connection for GERD, 
hypertension, a positional tremor, a liver condition, and a 
history of cardiac arrest with AICD, on a secondary basis to 
PTSD.  A Veterans Claims Assistance Act of 2000 (VCAA) letter 
was issued to the Veteran in March 2002.  This letter, 
however, did not include the requirements for establishing 
service connection on a secondary basis.  As such, upon 
remand, the Veteran should be given appropriate VCAA notice 
regarding the requirements for establishing service 
connection on a secondary basis, according to 38 C.F.R. 
§ 3.310.  

Furthermore, the Board notes that, with respect to the 
Veteran's application to reopen his previously denied claim 
for service connection for GERD or a stomach condition, the 
United States Court of Appeals for Veterans Claims (Court) 
held in Kent v. Nicholson, 20 Vet. App. 1 (2006), that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen his or her claim and VA must notify 
the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
Moreover, the Court stated that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  In such cases, the Court in Kent 
stated that the VCAA requires the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

As the March 2002 notice letter was issued several years 
before the decision in Kent was rendered, this letter does 
not comply fully with the appropriate notice requirements as 
set forth in Kent.  

As such, the Board will remand this case to afford the 
Veteran a notice letter in compliance with the requirements 
under Kent.  Specifically, the Veteran must be notified that 
his claim for service connection for a stomach condition had 
been previously denied in a May 1970 rating decision, and 
that new and material evidence was needed to substantiate the 
claim.  The letter should describe what would constitute such 
new and material evidence, and the Veteran should be given 
notice of the basis for the prior final denial, namely the 
May 1970 rating decision in which it was determined that his 
claimed stomach condition was not shown by the evidence or 
record.  The notice letter should describe what evidence 
would be necessary to substantiate the element or elements 
required to establish that his stomach condition or GERD was 
incurred as a result of his active duty.

The Board also notes that the Veteran referenced receiving 
Social Security Administration (SSA) disability benefits at 
the September 2007 local hearing.  As the claims folder 
contains no record of such benefits, an attempt should be 
made to locate any outstanding SSA records.  

With respect to the Veteran's claim for service connection 
for PTSD, PTSD specifically requires medical evidence 
establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2009).  

The Board notes that, although it is unclear as to whether 
the Veteran has been diagnosed with PTSD according to the 
criteria as set forth in the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV), the claims file does contain a diagnosis 
of PTSD from a clinical psychologist.  See Vet Center 
treatment letter, May 2004.  

With respect to the Veteran's claimed stressors, the Veteran 
has reported the following stressor incidents occurred during 
his time on the U.S.S. Razorback: a valve failure in October 
1966, which resulted in a flooding of the engine room; a 
generator explosion and fire in January 1967; an electrical 
fire in March 1967; a crank case explosion in June 1967; 
involvement in the rescue of men from an anti-submarine 
warfare plane that went down in August 1967; a torpedo 
hitting a propeller in April 1968; and the ship dropping 
below depth safety level in January 1969.  See Travel Board 
hearing transcript, May 2009.  

With specific regard to the Veteran's report of being 
involved in the rescue of men from a plane that went down in 
August 1967, the Board notes that a December 2004 response 
from United States Armed Services Center for Research of Unit 
Records (USASCRUR) indicated that, while conducting anti-
submarine warfare operations in San Diego, California area, 
the U.S.S. Razorback rescued 2 crewmembers of a downed Navy 
S-2E aircraft.  This response further indicated that 2 U.S.S. 
Razorback crewmembers (unidentified in the history) received 
citations from the Secretary of the Navy for their actions in 
aiding in the recovery and treatment of the rescued men.  A 
review of the Veteran's personnel records reveals that he 
received a commendation on March 11, 1968 for his 
participation as a member of the crew of the U.S.S. Razorback 
in the rescue at sea of 2 downed airmen on the morning of 
August 8, 1967.

The Board notes that in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the Court of Appeals reversed the Board's denial 
of a claim for service connection for PTSD on the basis of an 
unconfirmed in-service stressor, where the claimant in that 
case had submitted evidence that his unit was subjected to 
rocket attacks.  The Court pointed out that corroboration of 
every detail of a stressor under such circumstances, such as 
the Veteran's own personal involvement, is not necessary. 
 See also, Suozzi v. Brown, 10 Vet. App. 307 (1997).

The Board acknowledges that the aforementioned commendation 
recognizes the Veteran's participation in this rescue as a 
member of the crew and does not indicate that the Veteran was 
directly involved in the rescue of these 2 airmen.  
Regardless, in light of the verification of this event 
through USASCRUR, the Veteran's commendation with respect to 
this rescue, the Veteran's assertions that he was involved in 
this rescue, the March 2004 statement from the Veteran's 
fellow service member verifying this event, and the holding 
of the Court in Pentecost v. Principi, the Board will concede 
that this stressor is, in fact, verified. 

With respect to the other 6 stressors listed above, the Board 
notes that these stressors have not yet been verified.  
Furthermore, it appears that additional efforts to verify the 
Veteran's purported stressors through official channels, to 
include research of the deck logs, are necessary.  Following 
the Veteran's attempt to obtain additional stressor 
information, it was noted in a February 2004 letter from the 
Textual Archives Services Division that engineering logs are 
not permanent records according to Navy Department records 
management regulations.  Therefore, engineering logs are not 
available.  However, deck logs for the U.S.S. Razorback were 
available.  The Veteran's representative requires assistance 
in obtaining this evidence to verify the additional 
stressors.  

Therefore, in light of the fact that the Veteran has 
specified precise months for the 6 remaining unverified 
stressors, the Board finds that an attempt should be made to 
obtain the deck logs from the U.S.S. Razorback to determine 
whether these stressors can be verified.  Upon receipt of the 
deck logs, the RO should specifically state which stressors 
have been verified.

After attempts have been made to verify all of the 6 
remaining unverified stressors, and the RO has determined 
which, if any, stressors have been verified, in addition to 
the already verified stressor involving the August 1967 
rescue at sea of 2 airmen, the Board finds that the necessity 
for a VA examination is shown for the proper assessment of 
the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006); 38 U.S.C.A. § 5103A (West 2002).  As such, 
this issue must be remanded in order to schedule the Veteran 
for a VA examination to determine whether he has a current 
diagnosis of PTSD, in accordance with the criteria as set 
forth in the DSM-IV, that was incurred in or aggravated by a 
verified stressor during his active duty.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination). 

With respect to the Veteran's application to reopen his 
previously denied claim for service connection for GERD, and 
his claims for service connection for hypertension, a 
positional tremor, a liver condition, and a history of 
cardiac arrest with AICD, the Board notes that these issues 
are inextricably intertwined with the issue of entitlement to 
service connection for PTSD.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Therefore, the Board cannot fairly proceed 
in adjudicating these issues until any outstanding matters 
with regard to the Veteran's claim for service connection for 
PTSD have been resolved.  However, if service connection for 
PTSD is granted, the RO should conduct any additional 
development necessary with respect to these claims, to 
include scheduling the Veteran for all appropriate VA 
examinations. 

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with appropriate 
notice of how to substantiate a 
secondary service connection claim 
under 38 C.F.R. § 3.310.  Additionally, 
provide the Veteran with appropriate 
notice of VA's duties to notify and to 
assist in compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  
Specifically, the Veteran must be 
notified that his claim for service 
connection for a stomach condition had 
been previously denied in a May 1970 
rating decision, and that new and 
material evidence was needed to 
substantiate the claim.  The Veteran 
should be given notice of the basis for 
the prior final denial, namely the May 
1970 rating decision, and what would 
constitute new and material evidence.  
The Veteran should also be notified as 
to the evidence needed to substantiate 
the element or elements required to 
establish that his stomach condition or 
GERD was incurred during active duty.

2.	Obtain any and all of the Veteran's SSA 
records with permission provided by the 
Veteran.  

3.	Request a search of any potential 
sources for possible documentation of 
the aforementioned unverified 
incidents, to include the October 1966 
valve failure resulting in a flooding 
of the engine room, the January 1967 
generator explosion and fire, the March 
1967 electrical fire, the June 1967 
crank case explosion, the April 1968 
torpedo hitting a propeller , and the 
January 1969 incident in which the ship 
dropped below depth safety level.  A 
specific request should be made to 
obtain the deck logs and ship history 
for the U.S.S. Razorback for October 
1966, January 1967, March 1967, June 
1967, April 1968, and January 1969.  
Any negative responses or attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in 
the claims folder.

4.	Once a response is received, review the 
record and determine which, if any, 
claimed stressors are corroborated by 
the evidence of record, in addition to 
the already verified stressor involving 
the August 1967 rescue of 2 airmen.  
Then, schedule the Veteran for a VA 
psychiatric examination.  The claims 
file should be provided to the examiner 
for review, and the examiner should 
note that it has been reviewed.  After 
reviewing the file, the examiner should 
render an opinion as to whether the 
Veteran has a current diagnosis of PTSD 
in accordance with the criteria as set 
forth in the DSM-IV.  If so, an opinion 
should be provided as to whether it is 
at least as likely as not that the 
Veteran's current PTSD was incurred in 
or aggravated by his active duty as a 
result of his verified stressor(s). 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinion 
provided.

5.	If, and only if, service connection for 
PTSD is granted, the RO should conduct 
any additional development necessary with 
respect to the Veteran's application to 
reopen his previously denied claim for 
service connection for GERD, and his 
claims for service connection for 
hypertension, a positional tremor, a 
liver condition, and a history of cardiac 
arrest with AICD, to include scheduling 
the Veteran for all appropriate VA 
examinations.

6.	Then, readjudicate the claims.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided a SSOC, which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned 
to the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L.COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

